                                                         THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9    CONTINENTAL DIVIDE INSURANCE                           CASE NO. C18-1042-JCC
      COMPANY, a Colorado corporation,
10
                                                             MINUTE ORDER
11                            Plaintiff,
              v.
12
      EPHRATA TRUCKING, LLC, a Washington
13    limited liability company, et al.,
14                            Defendants.
15

16           The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18           This matter comes before the Court on the parties’ second supplemental joint status
19   report (Dkt. No. 25). The stay in this action is hereby EXTENDED by an additional 45 days to
20   allow the underlying state court litigation to progress. The parties are DIRECTED to notify the
21   Court if the state court litigation is resolved prior to the termination of the stay.
22           DATED this 12th day of July 2019.
23
                                                               William M. McCool
24                                                             Clerk of Court

25                                                             s/Tomas Hernandez
                                                               Deputy Clerk
26


     MINUTE ORDER
     C18-1042-JCC
     PAGE - 1
